          Case 1:19-cv-03700-RJL Document 20 Filed 07/07/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 PAYPAL, INC.,

                      Plaintiff,

        v.                                         Case No. 1:19-CV-03700-RJL

 CONSUMER FINANCIAL PROTECTION
 BUREAU and KATHY KRANINGER, in her
 official capacity as Director of the Consumer
 Financial Protection Bureau,

                      Defendants.


             DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Defendants respectfully cross-move for

summary judgment on all claims raised in Plaintiff’s complaint for the reasons set forth in the

accompanying memorandum of points and authorities.



Dated: July 7, 2020                               Respectfully submitted,

                                                  MARY McLEOD
                                                   General Counsel

                                                  JOHN R. COLEMAN
                                                    Deputy General Counsel

                                                  STEVEN Y. BRESSLER
                                                   Assistant General Counsel

                                                   /s/ Kristin Bateman
                                                  KRISTIN BATEMAN (Cal. Bar No. 270913)
                                                    Senior Counsel
                                                  JULIA SZYBALA (D.C. Bar No. 1008962)
                                                    Senior Counsel
                                                  Consumer Financial Protection Bureau
Case 1:19-cv-03700-RJL Document 20 Filed 07/07/20 Page 2 of 2




                               1700 G Street, NW
                               Legal Division
                               Washington, D.C. 20552
                               Telephone: (202) 435-7821
                               Fax: (202) 435-7024
                               Kristin.Bateman@cfpb.gov

                               Counsel for Defendants Consumer Financial
                               Protection Bureau and Kathy Kraninger
